        Case 1:19-mj-01007-RDC Document 19 Filed 05/08/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                              Case No.
         v.
                                              1:19-MJ-1007-RDC
   XIAO-JIANG LI


              Government’s Motion for Leave to File Dismissal

   It appearing in the above-styled case, that by the authority of the
undersigned, the Complaint, filed November 21, 2019, charging a violation of
Title 18, United States Code, Section 666(a)(1)(A), is dismissed as to defendant
Xiao-Jiang Li and Movant prays leave of Court to file the same.

                                       Respectfully submitted,

                                       B YUNG J. P AK
                                          United States Attorney


                                         /s/ Samir Kaushal
                                   By: SAMIR KAUSHAL
                                         Assistant United States Attorney
                                       Georgia Bar No. 935285
                                       Samir.Kaushal@usdoj.gov



______________________________________________
                                      Order
   Now, to-wit, on the _____ day of ________, 2020, upon motion of the United
States Attorney, leave to file the above dismissal is granted on such terms as
are contained in the Government’s motion herein above.


                                     REGINA D. CANNON
                                     UNITED STATES MAGISTRATE JUDGE
